*585Defendant agreed in the so-ordered stipulation that “any attorney-client privilege applicable to his communications with attorneys representing him is waived for the purposes of this action.” By this clear and express provision, defendant waived his attorney-client privilege with respect to the privileged documents produced by Storch Amini to the extent the documents involve matters relevant to the claims and defenses in this action (see DLJ Mtge. Capital Corp., Inc. v Fairmont Funding, Ltd., 81 AD3d 563, [2011]; Vermont Teddy Bear Co. v 538 Madison Realty Co., 1 NY3d 470, 475 [2004]; Koren-DiResta Constr. Co. v New York City School Constr. Auth., 293 AD2d 189, 195 [2002]). Concur — Tom, J.E, Sweeny, DeGrasse, Abdus-Salaam and Manzanet-Daniels, JJ.